DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner respectfully encourages the Applicant to utilize proper paragraphs/indents in the body of each claim in order to clarify the scope of the claim.  

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Response to Amendment
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloth et al., (US9393381)(hereinafter “Sloth) in view of Rossen, (US20040138602)(hereinafter “Rossen”).

Regarding claim 21, Sloth teaches a surgical skin cover unit for use when inserting a cannula or other puncture device through the skin of a patient (col. 16 line 21 “a cover unit (101) for use when inserting a puncture device (119)”), wherein said skin cover unit comprises a window (col. 16 line 28 “the patient adherent member (103)”) and a wall (col. 16 line 28-29 “a barrier member (105)”), the wall being provided in extension of the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”; since they are connected, they are in extension of one another) and connected to the window by a bending region for bending the bending region so that the wall gets into an angled orientation (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; upright position means at an angle)  relatively to the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”) wherein the window  comprises an adhesive layer on a first side of the window for gluing the window onto the skin of the patient (fig. 1b #120 glue provided surface); wherein the window comprises an ultrasonic-transparent flexible sheet for ultrasonic investigation of the patient through the flexible sheet from a second side of the window (col. 16 line 24 “a flexible film (125)”; col. 16 line 34-35 “said film (125) is made of an ultrasound transparent material”), which is opposite the first side of the window (fig. 1a the probe is on one side, the skin is on the other); wherein the skin cover unit comprises a stabilizer (fig. 2 #215 col. 14 line 2 “support layer 215”; col. 5 line 52-54 “On the opposite side of the film, opposing the covering layer a support layer can be provided to stabilize both the patient adherent member and barrier member”) wherein the stabilizer is provided in or at the bending region (fig. 2 #215 extends through connection line 207, col 14 line 4) and is configured for maintaining the angled orientation between the wall and the window by a stabilizing action of the stabilizer (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; upright position means at an angle).
However, Sloth fails to explicitly disclose, wherein the stabilize is a bendable sheet comprising a first stabilizer part that is fastened to the wall and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and fastened to the window. 
In the same skin cover field of endeavor, Rossen teaches wherein the stabilizer ([0086] #20 flexible material connect and #22 hinge act as a stabilizer, see fig. 10 ;[0016] the hinge can be used to hold the door open, as it is sufficiently rigid and springy that it will maintain shape and keep the door open) is a bendable sheet ([0086] the #20 flexible connect) comprising a first stabilizer part that is fastened to the wall and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and fastened to the window (see fig. 10a and 10b, #20 and #22 has a first stabilizer part fastened to #50 door and a second stabilizer part fastened to #31 Base).
It would have been obvious to one of ordinary skill in the art at the time to combine the skin cover of Sloth with the hinge and flexible connect of Rossen, as this would allow the door to be held in place without having to manually do so, thereby simplifying the process of using the skin cover(see Rossen [0016]). 

Regarding claim 22, Sloth as modified by Rossen teaches the device of claim 21, where Sloth does teach stabilizer is configured for adopting and maintaining a selectable bending condition when being bent for thereby maintaining a selected orientation of the wall relatively to the window (col. 7 line 21-24 “Hereby, the barrier member can be stabilized. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall).
However Sloth fails to explicitly disclose wherein the stabilizer is non-resiliently bendable.
In the same skin cover field of endeavor, Rossen teaches the stabilizer is non-resiliently bendable ([0016] the hinge is rigid enough that it will maintain is shape when under the full weight of the door; meaning the stabilizer is flexible while also being non-resilient and keeping its shape).
It would have been obvious to one of ordinary skill in the art at the time to combine the skin cover of Sloth with the hinge and flexible connect of Rossen, as this 

Regarding claim 23, Sloth as modified by Rossen teaches the device of claim 21, wherein Sloth further teaches the window comprises a stabilizing frame, wherein the flexible sheet is provided within the frame and attached to and supported by the frame (col. 14 line 53-55 “The patient adherent member 403 comprises a two-parted support layer comprising a patient supporting border part 439 and a patient adherent supporting part 441”).

Regarding claim 24, Sloth as modified by Rossen teaches the device of claim 23, but fails to explicitly disclose wherein the first stabilizer part is fastened to the wall and the second stabilizer part comprises a portion at each of two opposite edges of the wall wherein the two portions are fastened to two opposite parts of the frame of the window.
However in the same skin cover field of endeavor, Rossen teaches the first stabilizer part is fastened to the wall (fig. 10 a-c part of #22 and #20 are attached to #50 door, which is the first stabilizer part) and the second stabilizer part comprises a portion at each of two opposite edges of the wall (fig. 10 b part of #22 and #20 are on the #30 base, which is the second stabilizer part) wherein the two portions are fastened to two opposite parts of the frame of the window (see figure 10 a-c, #20 and #22 extend along the #50 door and #30 base meaning they are fastened on opposite ends as well).


	Regarding claim 25, Sloth, as modified by Rossen, further teaches the device of claim 21, wherein the wall comprises a slot extending from an edge of the wall towards the window (col. 16 line 43-46 “one slit (229) or weakening line (333) extending from a side edge (331) of said cover unit (101) towards said connection line (107) to a position adjacent to said connection line (107)” ); and wherein the wall comprises a first wall side with an adhesive (col. 3 line 50-51 “the barrier member comprises a flexible film having a glue provided surface,”) for also gluing the wall to the skin of the patient (#227) and for locating the cannula or other puncture device inside the slot while the wall is glued to the skin of the patient (col. 5 line 21-26 “When more weakening lines or slits are provided in the barrier member, the puncture device can be arranged in the slit or the torn weakening line, whichever of the more weakening lines or slits are closest to the actual puncture site. Hereby, the barrier member can be more smoothly arranged around and/or on either side of the puncture device.”; the puncture device will be located in the slits, making it easier to locate); wherein the adhesive of the first wall side is covered by a wall cover sheet for keeping the wall cover sheet on the adhesive of the first wall side (col. 3 line 50-52 “the barrier member comprises a flexible film having a glue provided Surface, and a removable covering layer to cover said glue provided surface,”) (fig. 1b #105 barrier member and #109 covering layer, the covering layer and barrier member are adjacent to needle 119 upon insertion, and uses the wall to be upstanding), and for selectively removing the wall cover sheet from the adhesive and gluing the wall to the patient's skin (col. 3 line 56-59 “The covering layer or parts of the covering layer is removed from the glue provided surface when the cover unit is to be attached to the skin of a patient.”) for locating the cannula or other puncture device within the slot while the cannula or other puncture device is inserted in the skin slot (#229 slit is used).

	Regarding claim 26, Sloth, as modified by Rossen, further teaches the device of claim 21, wherein Sloth further teaches the skin cover comprises a gel-removal strip (col. 6 line 32-34 “gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof.”) covering the flexible sheet on the second side of the window for by removal of the gel-removal strip also removing potential gel from the second side (col. 6 line 29-31); wherein the gel-removal strip extends under at least part of the stabilizer for by manual removal of the gel-removal strip from the flexible sheet also removing the stabilizer (col. 6 line 32-34 “the gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof”).

Regarding claim 27, Sloth teaches a method for preparing an insertion site for a cannula or other puncture device on a skin of a patient (col. 16 line 21 “a cover unit (101) for use when inserting a puncture device (119)”), the method comprising: providing a skin cover unit of the type comprising a window (col. 16 line 28 “the patient adherent member (103)”) and a wall (col. 16 line 28-29 “a barrier member (105)”) , the wall being provided in extension of the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”; since they are connected, they are in extension of one another) and connected to the window by a bending region for bending the bending region so that the wall gets into an angled orientation relatively (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; upright position means at an angle with the patient adherent member) to the window (col. 16 line 28-29 “a patient adherent member (103) and a barrier member (105) being connected along a connection line (107)”); wherein the window comprises an adhesive layer on a first side of the window for gluing the window onto the skin of the patient (fig. 1b #120 glue provided surface); wherein the window comprises an ultrasonic-transparent flexible sheet for ultrasonic investigation of the patient through the flexible sheet (col. 16 line 24 “a flexible film (125)”; col. 16 line 34-35 “said film (125) is made of an ultrasound transparent material”); wherein the method comprises gluing the first side of the window onto the skin of the patient (fig. 1b #120 glue provided surface) and applying an ultrasonic probe to the second side of the window and ultrasonic- imaging the insertion site for controlled insertion of the cannula or other puncture device into the patient (fig. 1a #123 ultrasonic probe on second side of window opposite the glue surface; claim 1 of Sloth combines the embodiment of figures 1-3 into one embodiment); wherein the skin cover unit in addition to the flexible sheet comprises a stabilizer (fig. 2 #215 col. 14 line 2 “support layer 215”; col. 5 line 52-54 “On the opposite side of the film, opposing the covering layer a support layer can be provided to stabilize both the patient adherent member and barrier member”) wherein the stabilizer is provided in or at the bending region (fig. 2 #215 extends through connection line 207, col 14 line 4)  and is configured for maintaining the angled orientation between the wall and the window by a stabilizing action of the stabilizer (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”) wherein the method comprising, by the stabilizer maintaining the angled orientation of the wall relatively to the window (col. 7 line 22-24 “Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; upright with regard to patient adherent member creates an angle)  in order for the wall separating the insertion site from the window (fig. 1a # 105 barrier member is set up at an angle and separates the #121 insertion site from the #103 patient adherent member) wherein the method comprises bending the wall relatively to the window at the bending region (#107 connection line between #105 barrier member and #103 patient adherent member) (fig. 1b #105 barrier member and #103 patient adherent member are joined at #107 to form an angle).
	 However Sloth fails to explicitly disclose before or after the gluing, bending the bending region for changing the angular orientation of the wall into an angle in the range of 45-135 degrees relatively to the window and wherein the stabilize is a bendable sheet comprising a first stabilizer part that is fastened to one of the wall or the window and, in extension of the first stabilizer part a second stabilizer part that is bendable relatively to the first stabilizer part and wherein the second stabilizer par is fastened to the other of the wall or the window.
	In the same skin cover field of endeavor, Rossen teaches before or after the gluing (#32 adhesive surface), bending the bending region (#22) for changing the angular orientation of the wall (#50 Wall) into an angle in the range of 45-135 degrees relatively to the window (#30) (fig. 10, the angle formed is clearly between 45-135 degrees) and wherein the stabilizer is a bendable sheet ([0086] the #20 flexible connect) comprising a first stabilizer part that is fastened to one of the wall (fig. 10 a-c #22 and #20 are attached partly to the #50 door) or the window and, in extension of the first stabilizer part a second stabilizer part (fig. 10 b the part on the door and base are part of the same piece) that is bendable relatively to the first stabilizer part ([0086] the #20 flexible connect) and wherein the second stabilizer par is fastened to the other of the wall or the window (see fig. 10a and 10b, #20 and #22 has a part fastened to #50 door which is the first stabilizer part and a part fastened to #31 Base which is the second stabilizer part).	
It would have been obvious to one of ordinary skill in the art at the time to combine the skin cover of Sloth with the hinge and flexible connect of Rossen, as this would allow the door to be held in place without having to manually do so, thereby simplifying the process of using the skin cover(see Rossen [0016]). 

	Regarding claim 28, Sloth as modified by Rossen teaches the method of claim 27, but Sloth further teaches the stabilizer is configured for adopting and maintaining a selectable bending condition when being bent for thereby maintaining a selected orientation of the wall relatively to the window, (col. 7 line 21-24 “Hereby, the barrier member can be stabilized. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall) wherein the method comprises bending the stabilizer into a selected bent configuration and by the stabilizer maintaining this bent configuration (col. 7 line 21-24 “Hereby, the barrier member can be stabilized. Depending on the stiffness of the support layer, the barrier member can be in an upright position with regard to the patient adherent member.”; stiffness may be changed to maintain an orientation of the wall).

 In the same skin cover field of endeavor, Rossen teaches the stabilizer is non-resiliently bendable and non-resiliently bendable ([0016] the hinge is rigid enough that it will maintain is shape when under the full weight of the door; meaning the stabilizer is flexible while also being non-resilient and keeping its shape).
It would have been obvious to one of ordinary skill in the art at the time to combine the skin cover of Sloth with the hinge and flexible connect of Rossen, as this would allow the door to be held in place without having to manually do so, thereby simplifying the process of using the skin cover(see Rossen [0016]). 

	Regarding claim 29, Sloth as modified by Rossen further teaches the method of claim 27, wherein Sloth further teaches the window comprises a stabilizing frame (fig. 4 #439 patient supporting border part; col. 6 line 63 “supporting frame on the patient adherent member can be left after removing the central part of the support member”) and the ultrasonic-transparent flexible sheet is provided within the frame, the flexible sheet being attached to and supported by the (col. 14 line 60-62 “The patient supporting border part 439 stabilizes the ultrasound transparent film from detaching from the skin during the puncturing procedure”).

	Regarding claim 30, Sloth as modified by Rossen teaches the method of claim 29, but fails to disclose wherein the first stabilizer part is fastened to the wall and the second stabilizer part comprises a portion at each of two opposite edges of the wall and the method comprises fastening the two portions to two opposite parts of the frame of the window.
However in the same skin cover field of endeavor, Rossen teaches the first stabilizer part is fastened to the wall (fig. 10 a-c; part of #22 and #20 are attached to #50 door, which is the first stabilizer part) and the second stabilizer part comprises a portion at each of two opposite edges of the (fig. 10 b; part of #22 and #20 are on the #30 base, which is the second stabilizer part) wherein the two portions are fastened to two opposite parts of the frame of the window (see figure 10 a-c, #20 and #22 extend along the #50 door and #30 base meaning they are fastened on opposite ends as well).
It would have been obvious to one of ordinary skill in the art at the time to combine the skin cover of Sloth with the hinge and flexible connect of Rossen, as this would allow the door to be held in place without having to manually do so, thereby simplifying the process of using the skin cover(see Rossen [0016]). 

Regarding claim 31, Sloth, as modified by Rossen, further teaches the method of claim 27, wherein the wall comprises a slot extending from an edge of the wall towards the window (col. 16 line 43-46 “one slit (229) or weakening line (333) extending from a side edge (331) of said cover unit (101) towards said connection line (107) to a position adjacent to said connection line (107)” ); and wherein the wall comprises a first wall side with an adhesive (col. 3 line 50-51 “the barrier member comprises a flexible film having a glue provided surface,”) for also gluing the wall to the skin of the patient (#227) and for locating the cannula or other puncture device inside the slot while the wall is glued to the skin of the patient(col. 5 line 21-26 “When more weakening lines or slits are provided in the barrier member, the puncture device can be arranged in the slit or the torn weakening line, whichever of the more weakening lines or slits are closest to the actual puncture site. Hereby, the barrier member can be more smoothly arranged around and/or on either side of the puncture device.”; the puncture device will be located in the slits, making it easier to locate); wherein the adhesive of the first wall side is covered by a wall cover sheet for keeping the wall cover (col. 3 line 50-52 “the barrier member comprises a flexible film having a glue provided Surface, and a removable covering layer to cover said glue provided surface,”) while using the wall as an upstanding wall adjacent to the insertion site, while the wall is in bent orientation relatively to the window (fig. 1b #105 barrier member and #109 covering layer, the covering layer and barrier member are adjacent to needle 119 upon insertion, and uses the wall to be upstanding), and for selectively removing the wall cover sheet from the adhesive and gluing the wall to the patient's skin (col. 3 line 56-59 “The covering layer or parts of the covering layer is removed from the glue provided surface when the cover unit is to be attached to the skin of a patient.”) for locating the cannula or other puncture device within the slot while the cannula or other puncture device is inserted in the skin slot (#229 slit is used; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

	Regarding claim 32, Sloth, as modified by Rossen, further teaches the method of claim 27, wherein Sloth further teaches the skin cover comprises a gel-removal strip (col. 6 line 32-34 “gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof.”) covering the flexible sheet on the second side of the window for by removal of the gel-removal strip also removing potential gel from the second side (col. 6 line 29-31); wherein the gel-removal strip extends under at least part of the stabilizer and the method comprises manually removing of the gel-removal strip from the flexible sheet and by the removal action also  removing the stabilizer (col. 6 line 32-34 “the gel-removing layer can be arranged between the film and the support layer of the entire cover unit or only part hereof”).

	Regarding claim 33, Sloth as modified by Rossen teaches the device of claim 21 wherein Sloth further teaches separating an insertion site of a cannula or other puncture device from an ultrasonic probe on the skin of a patient (fig. 1a #121 insertion site is separate from #123 ultrasound probe; claim 3 which depends on claim 1 combines the embodiments of figures 1-4 into one embodiment).

Response to Arguments
Applicant’s arguments, filed 08 March 2022, with respect to the rejection(s) of claim(s) 21-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sloth as modified by Rossen. See rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.Y.F./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SEAN D MATTSON/Primary Examiner, Art Unit 3793